DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 10/26/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 with the RCE of 10/26/2021 have been entered. 
Response to Amendment
This action is in response to the amendment filed 9/24/2021 with the RCE of 10/26/2021 from which Claims 5-7 and 9, are pending of which claim 5 was amended. Claims 1-4 and 8 are cancelled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 9/24/2021 with the RCE of 10/26/2021.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “Oxidized Barrier Thin Film from Plasma Grown Polysiloxane Coating over Austenitic Stainless Steel”, L. Guillou et al. (hereinafter “Guillou”) in view of Okazaki evidenced by U.S.2010/0025724, Bae et al. (hereinafter “Bae”) further in view of the article entitled “Nanoparticle Synthesis and Growth in a Continuous Plasma Reactor from Organosilicon Precursors”, Roth et al. Plasma Process. Polym., 9, 119-134, Wiley-VCH Verlag GmbH (2012) (hereinafter “Roth) and further in view of Ohnishi evidenced by U.S. 2013/0040102 Gleason et al (hereinafter “Gleason”) and evidenced by U.S. 5,087,286, Fukuda et al. (hereinafter “Fukuda”).     
Regarding Claims 5, 7 and 9, Guillou discloses in the entire document particularly in the abstract and at pages 4234-4238 and 4240 polysiloxane films {reading on coating film} were deposited on an AISI316L stainless steel sheet (See page 4234, left col. 2d ¶) {reading on metal sheet} by remote plasma assisted chemical vapour deposition from 1,1,3,3-tetramethyldisiloxane.  Thicknesses up to 5 μm were developed at a maximum growth rate of 400 nm min−1.  The organosilicon films were then treated by remote plasma assisted oxidation and thermal treatment under air.  The remote plasma assisted oxidation modified the surface composition of the coatings but left the bulk properties unchanged. The thermal treatment allowed a full mineralization of the coatings. Below 450 °C the mineralization was partial and oxygen could not reach the coating core.  This oxygen diffusion limitation was removed only for temperature of 1.8 which might represent a structure close to amorphous silica.  After the most severe thermal treatment (600 °C), neither desquamation nor cracking of the deposit occurred. The final composite is a steel substrate covered by a coherent layer of silica glass material.  The steel underneath remained non-oxidized which testified of a strong diffusion barrier role vs. O2.  From §s 3.1- 3.2 of pg. 4237 the spectral characterization of fresh pTMDSO films under FT-IR and micro-Raman spectroscopy (Fig. 3) gave results similar to the ones traditionally observed for polysiloxane films.  The absence of a peak at 2145 cm−1 for Si–H bond of the monomer on the Raman spectrum indicates that a fully solid deposit is formed; there is no liquid condensate resulting from an incomplete polymerization of TMDSO.  On the FT-IR spectrum the double peak observed in the spectral range 1000–1200 cm−1 is characteristic of the Si–O–Si asymmetric stretching from a linear form of ((CH3)2SiO)x polymer.  A strongly cross-linked polymer would induce a shift of these peaks toward the 1200 cm−1 area.  Peak positions at 2950, 1400 And 1250 cm−1 correspond to multiple – CH3 stretching and deformation modes (symmetric and asymmetric).  On the basis of this spectroscopic evidence the film is likely to correspond to an amorphous polymeric material made of long linear tangled chains of polydimethylsiloxane {reading on silicone resin}.  The RPAO ageing of various 5 μm thick pTMDSO coatings over AISI316L samples showed that composition and structure of the modified materials underwent only minor modifications. As seen in Section 3.1., the oxygen content expressed with respect to the normalized Si component was estimated to 1.1 for fresh coatings. Thereafter, the O content increases quickly up to a value of 1.8±0.1 after 5 min of RPAO (remote plasma assisted oxidation). Then it xO1.8 and plotted vs. exposure duration (Fig. 5A) for RPAO treated films.  The C content was shifted from circa 1.1 to 0.4 within the first 5 min. Then it remained quite steady and stabilized around a value of 0.3 for longer exposures {reading on cured silicone resin}.  This can be explained by the use of O2 as a carrier during RPECVD; the oxidation is therefore likely to start simultaneously to the coating process and the RPAO ageing can be seen as a finishing step only.  In absence of an in-depth analysis of the composition only temptative models can be proposed to qualitatively describe the evolution of the material from the estimated values of the surface composition.  By considering the XPS analysis depth (denoted by e), a dual homogeneous layers model or a single homogeneous layer can be proposed.  Given the formula SiCxO1.8 where x is 0.3 the formula of SiC0.3O1.8 (1) of the surface reads on the values of x and y for pending claim 5.  Formula 1 reads on the value of x because the ratio of oxygen atoms to carbon atoms is 1.8/.3= 6 which is greater than 0.8.  Also Formula 1 reads on the value of y because the Si-O is greater than the Si-C so the ratio y of Si inorganic is greater than Si organic by value of 1.8 oxygen for bonding with silicon to 0.3 for bonding with silicon or a value of 6 as greater than 0.6.  Applicants specification as filed explains at ¶ 0144 that  the Si2p spectrum is a spectrum observed in the vicinity of 101 to 106 eV when the C1s peak top in the X-ray electron spectroscopic spectrum is corrected to be 285 eV, and it includes both of a peak of the entire Si atoms, that is, a peak of organic Si atoms to which carbon is bonded (102.7 eV) and a peak of inorganic Si atoms to which oxygen is bonded (constituting siloxane bonds or silanol groups) (103.5 eV).  From formula 1 2p peak at 102.7 eV for organic Si atoms has a ratio of a factor of 6 also reading on “y” of pending claim 5.  Also the atom % of Si from formula 1 is 1 Si to 0.3 C to 1.8 O for a total of Si, N, C, O and Ti atoms of 1+.3+1.8= 3.1, because N and Ti are not recited as being present in the pending claim their value is zero.  So the atom % of Si is 1/3.1 = 32.3% which is greater than 8 atom % as claimed in pending Claim 5.  Also the thickness of the film of up to 5 μm overlaps the range of pending claim 5 at 3 to 30 μm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
However Guillou does not expressly disclose that the steel sheet is zinc based plated steel sheet for Claim 9 or that inorganic particle or a polyester or acrylic resin is in the coating film.  
Okazaki, directed to films with an oxygen after treatment on metals as is Guillou, discloses in the abstract a hydrophilic film that has high adhesion to inorganic materials and is safer and excellent in transparency and also exhibits both very high hydrophilicity and abrasion resistance, and also provides a laminate including the hydrophilic film.  
The hydrophilic film is produced by applying a specific hydrophilic compound (c) having an acryloyl group and a potassium sulfonate group or the like to a surface of a layer formed from a mixture containing a silane compound (a) including one silicon atom, a mercapto group or the like, and at least one silicon-bonded group selected from the group consisting of an alkoxy group, a halogen group, and a hydroxy group, and a silane compound (b) including at 
From ¶s 0124-0129 The hydrophilic film of the present invention is obtained by applying the hydrophilic compound (c) to the thus obtained hardened 
From ¶s 0193- 0195 the laminate may be subjected to surface treatment, e.g., physical treatment such as corona treatment, flame treatment, plasma treatment, ozone treatment, low-temperature plasma treatment using oxygen gas, nitrogen gas, or the like, or glow discharge treatment, or chemical treatment such as oxidation treatment with an oxidant or the like or etching treatment with an acid, an alkali, or the like.  The laminate obtained by the present invention may be a film, a sheet, or a molded product. The laminate obtained is high in hydrophilicity and abrasion resistance and therefore can be suitably used as an anti-clouding material, a pollution-preventing (self-cleaning) material, an antistatic material, a quick-drying material, and so on.  Okazaki divulges at ¶s 0029 and 0155 that the metal base material can be stainless steel, and the laminate can be obtained by forming the hydrophilic film on a base material.  From ¶s 0155 and 0166 the base material is, for example, a metal such as iron, stainless steel, aluminum, nickel, zinc, gold, silver, or copper; a base material having a surface plated with a metal mentioned above {i.e. steel plated with zinc} as a sheet {reading on Claim 9}.      
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here both Guillou and Okazaki have silicon containing polymeric materials for the purpose of coating steel with an after-treatment with oxygen so that the silicon containing polymeric materials can be combined and the organosilane condensate resin of Okazaki with inorganic and/or organic particles can be combined with the tetramethyldisiloxane of Guillou that is cured with post-treatment oxidation for coating stainless steel or its equivalent for such coating from Okazaki zinc plated steel for pending Claim 9.   
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel, as afore-described, where from Okazaki the organosilane condensate resin with inorganic and/or organic particles is combined with the tetramethyldisiloxane of Guillou that is cured with 
However Guillou as modified does not expressly disclose the coating with TMDSO and inorganic particles from plasma grown or having polyester or acrylic resin or methyltrialkoxysilane or phenyltrialkoxysilane.  
Roth discloses in the abstract and at page 127, Fig. 10 and 3.4 on page 129 silica-like nanoparticles are produced from TMDSO, tetramethyldisiloxane, or three different organosilicon monomers of HMDSO, hexamethyldisiloxane, TEOS, tetraethyl orthosilicate, and TMOS, tetramethylorthosilicate, in a continuous non-equilibrium plasma reactor.  The nanoparticle synthesis was conducted as a function of the process pressure, plasma power, gas velocity, and gas composition (Ar:0 2 :monomer).  The morphology, mass nanoparticle production, and chemical composition of the plasma formation formed particles 
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou as modified to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel, as afore-described, where the organosilane condensate resin with inorganic and/or organic particles is combined with the tetramethyldisiloxane of Guillou that is cured with post-treatment oxidation, as afore-described, where from Roth the inorganic particle of silica is provided in a plasma reactor like that of Guillou with different conditions of for converting the TMDSO monomer rising oxygen to monomer ratio, plasma power, and process pressure motivated to provide the film coating with hardened hydrophilicity for coating stainless steel or zinc plated 
However Guillou as modified does not expressly disclose the coating having polyester or acrylic resin or methyltrialkoxysilane or phenyltrialkoxysilane. 
Ohnishi, directed to a hydrophilic coating for metal like modified Guillou discloses in the abstract and claims and at Col. 1 last full ¶; ¶ bridging Cols 1-2, Col. 2, lines 20-54; Col. 5, lines 10-23, 38-51; Col. 6, lines 55-67 and Col. 11, line 20 to Col. 12, line 31 a top coating composition prepared by incorporating a specified organosilicate of formula, where R is same or different and is hydrogen atom or a monovalent hydrocarbon group having 1 to 10 carbon atoms, and/or its condensate into an organic coating composition, a film formed from said top coating composition being such that a surface of the film, which has been subjected to an acid treatment, shows a contact angle to water of 70º or less; and a film-forming process which comprises coating said top coating composition onto a substrate to form a film, {reading on binder in that the film has cohesiveness to from a film of the organic coating} followed by treating the surface of the film with an acid.  The substrate to coat the above top coating composition may broadly include inorganic substrates such as glass, slate, concrete and the like; metal substrates, for example, metals such as aluminium, steel, tin, copper, stainless steel and the like, such metals as to be obtained by plating zinc, tin, chromium, etc. onto a surface of steel, and such metals as to Claim 5) {reading on binders in that the film of these resins has cohesiveness in the form of a film of the organic coating}.  Fukuda discloses in the abstract that a binder can comprise a resin composition consisting of an acrylic and/or polyester resin, an amino resin, and a polyorganosiloxane.  Furthermore Ohnishi from Col. 8, line 52 to Col. 10, line 18 in addition to the above reactively curable coating composition, a solvent based organic coating composition may include non-crosslinkable coating composition and the water based coating composition may include conventionally used ones, for example, curable or non-curable ones, water-soluble, water dispersible or emulsifiable ones, and anionic, cationic or nonionic ones.  Specifically, the kind of the coating composition may include water based coating composition with polyester resin, silicone resin, acrylic resin based, liquid coating composition free of the organic solvent curable with actinic ray and powder coatings with examples of powder curable resins of acrylic, polyester resin, and silicone resin may include acrylic resin, polyester resin, silicone resin, fluorocarbon resin and modified resins thereof such as silicone-modified acrylic  Claim 7} and methyltrisilanol; diphenylsilane diol, and the like.  
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou as modified to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel with the film having the organosilane condensate resin, as afore-described, where from Ohnishi the film of α,ω-functional siloxane oligomers and fatty acid metal soaps and organo-silicone copolymer includes polyester or acrylic resins for pending Claim 5 and includes methyltrimethoxysilane or phenyltrimethoxysilane for pending Claim 7 for producing homopolymers or copolymers of a siloxane macromonomer for treatment by a combination of oxygen after-treatment with or without acid after-treatment motivated to have a hydrophilic film on the metal substrate for good weather resistance and stain resistance as for the coated metal of Claims 7.  Furthermore the combination of Ohnishi and Guillou as modified has a reasonable expectation of success because both Ohnishi and Guillou have siloxane or silicone polymers coating steel substrates and with Ohnishi the polyester and acrylic resins can accompany the siloxane or silicone polymers.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guillou in view of Okazaki evidenced by Bae further in view of Roth and further in view of Ohnishi evidenced by Gleason and evidenced by Fukuda and further in view of the article entitled “Hydrophobic Behavior of Insulators Coated with RTV Silicone Rubber” Seog-Hyeon Kim et al.  IEEE Transactions on Electrical Insulation Vol. 27 No. 3, June 1992 (hereinafter “Kim”).  
Regarding Claim 6 Guillou in view of Okazaki further in view of Roth and further in view of Ohnishi is applied as to Claim 5, however Guillou as modified does not expressly disclose the methylene iodide sliding angle of the surface of the coating film is 15 to 50º .    
Kim discloses in the abstract and Fig. 5 and the conclusion that Room temperature vulcanizing (RTV) silicone rubber coatings are applied to electrical insulators to improve their subsequent insulation strength, particularly under wet conditions.  Under prolonged wetting, the hydrophobicity of the coating is reduced temporarily and the insulator protection is lost.  After a dry period, a recovery of the hydrophobicity takes place.  To investigate this phenomenon, the surface was subjected to various wetting conditions with and without electrical stress.  Measurements of the contact and the sliding angles were used to determine the state of the surface.  Using water, the surface free energy of the RTV was calculated from the contact angle measurements as a function of time of exposing the surface to salt-fog.  The surface free energies due to London dispersion YSD , and hydrogen bonding YSH , forces on the surface of RTV coatings were calculated from the contact angle measurements using both water and methylene iodide.  In this study, deionized distilled water and methylene iodide (MI) were used.  For measuring the contact angle, the drop sizes used SH and YSD.  However, it is known that MI has a very small polarization and therefore the measured contact angle with MI was found to be insensitive to the change of polar radicals on the solid surface.  Figures 13(a) and (b) show the contact angle as a function of test time while the specimens were energized in the salt-fog chamber using 0 and 100 pph of ATH filled RTV, respectively. The Conditions: 250 µS/cm conductivity of water for fog, 0.5 kV/cm average electric stress.  Two specimens and four measurements at each location. (a) 0 pph and (b) 100 pph ATH filled RTV.  The data at 0 time refer to the virgin specimens.  It was observed that when using a water droplet to measure ΘC, the latter decreased rapidly near the top of the rods (Figure 13, curve A) while at the center of the rods (Figure 13, curve B) it decreased slowly C.  The significant changes on the surface of RTV after the energized salt-fog test are the decreased CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing.  The increased oxygen is responsible for forming high hydrogen bonding forces between RTV and water. These forces are responsible for the rapid loss of hydrophobicity. Therefore, the increase of oxygen in PDMS molecules from crosslinking rapidly decrease the hydrophobicity during dry band arcing.  Because the instant specification is silent to unexpected results, the specific sliding angle with MI of pending claim 6 is not considered to confer patentability to the claims.  As the specific sliding angle with MI is (are) a variable(s) that can be modified, among others, by adjusting salt fog treatment to decreased CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing the precise sliding angle with MI would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the salt fog treatment to decreased CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing in Kim to obtain the desired sliding angle 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex 
One of ordinary skill in the art such as coating metals with an after-treatment of the coating before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Guillou as modified to have a oxidized polysiloxane film with a thickness up to 5 µm over stainless steel with the film having the organosilane condensate resin, as afore-described for Claim 5, where from Kim the coating includes salt fog treated silicone to decrease the CH3 groups and the increased oxygen in Si-O bonding from crosslinking caused by dry band arcing motivated to decrease the sliding angle with MI as for the coated metal of Claim 6.  The combination of Kim with Guillou as modified has a reasonable expectation of success to one skilled in the art because the oxygen after-treated coating of modified Guillou and the salt treated silicone of Kim have the same purpose of reducing organic moieties like CH3 in silicone polymeric materials to provide hydrophilicity to the coating.  
Response to Arguments
Applicant’s arguments filed 6/28/2021 have been fully considered but are moot in view of the new grounds of rejections against amended Claims 1-4 and are not persuasive regarding the prior rejections under 35 U.S.C. 103 against Claims 5-7 and 9.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787